Citation Nr: 1705910	
Decision Date: 02/27/17    Archive Date: 03/03/17

DOCKET NO.  11-28 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Counsel



INTRODUCTION

The Veteran served on active duty from January 1962 to January 1966.

This case comes to the Board of Veterans' Appeals (Board) on appeal from an August 2010 decision by the RO in Chicago, Illinois that denied service connection for degenerative disc disease and degenerative joint disease of the lumbosacral spine with sciatica.  In May 2014, the Veteran testified at a Board hearing before the undersigned via video conference from the RO.  In September 2014, the Board remanded this case.  

In June 2015, the Board denied service connection for a back disability.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to a Joint Motion for Remand (JMR), the Court, in an August 2016 Order, vacated the Board's decision and remanded the matter to the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The JMR indicated that the November 2014 medical opinion that the Board found most probative in the Board's June 2015 decision was predicated on a partially inaccurate medical history.  The JMR noted that the November 2014 examiner relied, in part, on "a long break in [Appellant's] care which from the records appears to be around three decades in length . . . ."  However, the JMR noted that the examiner's report of a three-decade long break in care appeared inconsistent with the actual record of treatment documented in the record.  Included in the private treatment records from Dr. B. was a note stating that the Veteran had been seen at that office since June 1985 and that the majority of that treatment was for low back pain.  Furthermore, the examiner's opinion was based in part on a lack of treatment since 1965, not merely on the absence of treatment records from this period, which was inconsistent with the Board's finding in its prior remand that "the Veteran and his wife credibly testified that he had symptoms of continuous back pain ever since service for which he sought treatment from chiropractors.  Consequently, the JMR determined that remand was required for the Board to ensure that the terms of its prior remand instructions were complied with.  As such, a medical addendum is needed in this case.

The Board finds that a historical review would be useful.  The STRs reflect that on entrance examination in January 1962, the examiner noted the Veteran had a low back strain in September 1961 (prior to service).  The current examination was normal, but the Veteran reported (recurrent) occasional symptoms.  The examiner indicated that his low back disability was a physical defect, and his physical profile (PULHES) included L-3, indicating a physical defect of the low back that may require significant restriction of use.  Subsequent STRs reflect that the Veteran was treated for low back pain in February and March 1962.  In late February 1962, the Veteran reported that he had a motorcycle accident in September 1961 (pre-service) and had been receiving chiropractic treatment since then.  The Veteran related that about three weeks earlier, he noticed pain in his posterior left leg.  In late March 1962 to April 1962, he was hospitalized for evaluation of his back pain, and diagnosed with herniated nucleus pulposus, lumbar, cause unknown.  X-rays at the time were noted to be within normal limits.  In May 1962, he was placed on a permanent profile for back pain, lumbar herniated nucleus pulposus.  It was noted that this condition existed prior to service, and that he had back pain prior to service.  Surgery was recommended in August 1962, but he declined.  He was treated for low back pain again in 1963 and 1965.  In a December 1965 report of medical history the Veteran complained of low back pain.  On orthopedic examination in January 1966, no intrinsic disease was found, disc or otherwise and neurological examination was negative. 

Post-service, in April 2010, a VA examination was conducted, but the examiner stated that the record was not available for review.  The examiner diagnosed degenerative disc disease and degenerative joint disease of the lumbosacral spine with sciatica, and, based on the Veteran's reported history, opined that the low back disability did not begin in service, but it was at least as likely as not permanently aggravated by service.  However, the examiner did not have the record for review.  Thus, a July 2010 addendum opinion was obtained from the same examiner after there was an opportunity for the record to be reviewed.  The same VA examiner reviewed the STRs, and then opined that the low back disability was less likely than not permanently aggravated by service.  The examiner went on to state that the acute disc hospitalization could not be tied to the current condition beyond mere speculation because there was no documented continuous treatment and no specific causality relationship as acute disc herniation doesn't necessarily cause permanent degenerative disc disease and there was no way to determine the current case beyond mere speculation.  The examiner indicated that the Veteran had not suffered an injury in service to produce such an aggravation.  The Veteran developed acute symptoms of herniated nucleus pulposus that resolved on conservative treatment.  The symptoms were typical of an acute disc, but were compatible with a temporary exacerbation of the Veteran's preexisting back injury rather than a permanent change in his condition.  Further, the Veteran was able to complete a 20-year career as a farmer followed by 10 years as a rural postman.  Finally, the examiner indicated that there was no record of continuous treatment for his service hospitalization either in service or after.

Since the examiner based his opinion partly on the fact that there was not a record of continuous treatment for the low back disability after his in-service hospitalization, either in service or after, which was inaccurate as the Veteran was in fact treated for low back pain on several occasions in 1962, 1963 and in 1965, and since the Veteran and his wife credibly testified that he had symptoms of continuous back pain ever since service for which he sought treatment from chiropractors, the Board remanded this case for another VA medical opinion which was obtained in November 2014.  In the November 2014 report, the examiner considered whether the Veteran's current low back condition represented a service-related permanent aggravation of his back condition which pre-dated his service.  The examiner opined that it was less likely as not that the preexisting back condition was permanently aggravated by service.  The examiner reasoned that the Veteran clearly had a preexisting back injury that was stated in the present tense to sporadically bother him when he entered service.  During service, he experienced an episode of low back pain shortly after joining the service that resolved with rest, but then continued to experience intermittent low back pain during his years of service.  Then, there was a long break in his care which from the records appears to be around three decades in length allowing for work as a farmer and for the postal service.  The examiner opined that the symptoms the Veteran experienced appeared from the description to be expected manifestations of a preexisting low back injury that seemed have been associated with antecedent trauma (motorcycle accident), which clearly and unmistakably happened pre-service.  There was no evidence that acute worsening exceeding what would have been expected, noting that the Veteran entered service as a very young person, but already with a condition noted to be ongoing intermittently at the time of entrance, nor that a specific event occurred in service that would have been likely to create a permanent worsening outside of what manifestations would be normally expected.  In addition, the examiner noted that the break in the medical record did not corroborate a chronic condition, especially given the physical stress that was likely to have occurred at his two major post-service employment opportunities, farming and with the postal service.  In sum, the examiner concluded that the Veteran entered service with the report of preexisting intermittent back pain and he left the service with intermittent back pain with no aggravation during his military time.  

The Board notes that the Veteran was noted to have a preexisting low back strain when he entered service which remained intermittent in nature.  He was treated for low back pain several times during service.  He was given a physical profile which included L-3, indicating a physical defect of the low back that may require significant restriction of use.  During service, he also reported pain in his posterior left leg.  He was further diagnosed with lumbar herniated nucleus pulposus, cause unknown.  He was placed on a permanent profile for this.  At that time, the inservice examiner indicated that this condition existed prior to service, and that he had back pain prior to service.  

Post-service, there is competent and credible lay evidence that the Veteran continued to have back pain after he separated from service.  As noted, by April 2010, he was diagnosed as having degenerative disc disease and degenerative joint disease of the lumbosacral spine with sciatica.

In sum, the Veteran had low back strain on entrance examination; however, lumbar herniated nucleus pulposus was not diagnosed on entrance.  However, the inservice examiner indicated that the lumbar herniated nucleus pulposus which was noted after entrance in the STRs also preexisted service.  The Veteran has current diagnoses of degenerative disc disease and degenerative joint disease of the lumbosacral spine with sciatica.

With regard to low back strain, the addendum opinion should address whether there was an increase in the preexisting low back strain (since it was noted on the entrance examination) in service, and if so, whether such increase was due to the natural progress of the low back disease.  

With regard to lumbar herniated nucleus pulposus, the addendum opinion should address whether there is there clear and unmistakable evidence that the Veteran had lumbar herniated nucleus pulposus that preexisted service.  If there is clear and unmistakable evidence that the Veteran had a preexisting lumbar herniated nucleus pulposus at the time of his service entrance, whether there evidence that the Veteran's preexisting lumbar herniated nucleus pulposus increased in severity in service.  If so, the examiner should address whether there is there clear and unmistakable evidence that the increase in severity during service was due to the natural progress of the disability.  If the examiner determines that the Veteran's herniated nucleus pulposus did not preexist service, then the examiner should opine whether the Veteran currently has lumbar herniated nucleus pulposus, or other back disability, etiologically related to the inservice diagnosis of lumbar herniated nucleus pulposus.

The examiner should also address the current diagnoses of degenerative disc disease and degenerative joint disease of the lumbosacral spine with sciatica.  The examiner should opine as to whether these diagnoses are the same disease pathologies which preexisted service.  If they are not the same disease pathologies which preexisted service (or if lumbar herniated nucleus pulposus did not preexist service), whether these diagnoses are etiologically related to service.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain a VA examination addendum.  The examiner should review the record.  The examiner should provide an opinion as to the following questions:

(a) Was there was an increase in the preexisting low back strain, which was noted on the entrance examination, during service, and if so, whether such increase was due to the natural progress of the low back strain.

(b) Is there clear and unmistakable (obvious or manifest) evidence that the Veteran had lumbar herniated nucleus pulposus that preexisted his military service; please identify with specificity any evidence that supports this finding.  

(c) If there is clear and unmistakable evidence that the Veteran's lumbar herniated nucleus pulposus preexisted service entrance, is there evidence that the Veteran's preexisting lumbar herniated nucleus pulposus increased in severity (permanently worsened) in service.

(d) If the preexisting lumbar herniated nucleus pulposus increased in severity in service, is there clear and unmistakable (obvious or manifest) evidence that the increase in severity during service was due to the natural progress of the lumbar herniated nucleus pulposus; please identify with specificity any evidence that supports this finding;

(e) If the examiner determines that the Veteran's lumbar herniated nucleus pulposus did not preexist service, then the examiner should opine if it at least as likely as not that the Veteran currently has  a lumbar herniated nucleus pulposus, or other back disability, which is etiologically related to the inservice lumbar herniated nucleus pulposus.

(f) The examiner should also address the current diagnoses of degenerative disc disease and degenerative joint disease of the lumbosacral spine with sciatica.  The examiner should opine as to whether it is more likely than not, less likely than not, or at least as likely as not, that these diagnoses are the same disease pathologies which preexisted service.  If they are not the same disease pathologies which preexisted service (or if lumbar herniated nucleus pulposus did not preexist service), whether it is more likely than not, less likely than not, or at least as likely as not, that these diagnoses had their clinical onset during service, whether arthritis was manifest in the one year period following service, or whether these diagnoses are related to any in-service disease, event, or injury.  

The examiner should provide a complete rationale for all opinions expressed and conclusions reached.

2.  Review the medical opinion obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, the case should be returned to the examiner for completion of the inquiry.  

3.  Readjudicate the claim on appeal in light of all of the evidence of record.  If the issue remains denied, the Veteran should be provided with a supplemental statement of the case as to the issue on appeal, and afforded a reasonable period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016). 

